        Case 8:21-cv-00701 Document 3 Filed 04/15/21 Page 1 of 2 Page ID #:12




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY
     California Bar No. 73493
 6   Assistant United States Attorney
 7   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
10        E-mail:     Brent.Whittlesey@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
13                       UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                               SOUTHERN DIVISON
16   UNITED STATES OF AMERICA,             Case No. 8:21-CV-00701
17              Plaintiff,                 WARRANT
18                  v.
19   $548,953.65 in Bank Funds,
20              Defendant.
21
22
23
24        TO:   UNITED STATES MARSHALS SERVICE:
25        A Complaint for Forfeiture having been filed in this
26   action,
27        IT IS ORDERED that you seize the defendant, $548,953.65 in
28   Bank Funds, and cause the same to be detained in your custody,
        Case 8:21-cv-00701 Document 3 Filed 04/15/21 Page 2 of 2 Page ID #:13



 1   or in the custody of a Substitute Custodian, until further
 2   notice of the Court.
 3        YOU ARE FURTHER ORDERED to file this process in this Court
 4   with your return promptly after execution.
 5
 6        DATED: ___________________
 7
 8
 9                                           KIRY K. GRAY, Clerk
10
11                                           _____________________________
                                             Deputy Clerk
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
